Case 2:19-cv-00662-JNP-DBP Document 13-3 Filed 10/07/19 PageID.56 Page 1 of 4




                         EXHIBIT C
       Case 2:19-cv-00662-JNP-DBP Document 13-3 Filed 10/07/19 PageID.57 Page 2 of 4
10/2/20 19                                                     USPS.com® - USPS Tracking® Results


                                                                                                      FAQs >
    USPS Tracking®

                                                   Track Another Package                 +



                                                                                                    Remove X
    Tracking Number: 9468203699300000693568

    Your item was returned to the sender on September 28, 2019 at 3:54 pm in MONROE, NY 10950
    because of an incorrect address.




   Alert                                                                                                   TT
                                                                                                           CD
                                                                                                           CD
   September 28, 2019 at 3:54 pm                                                                           o
                                                                                                           c
   No Such Number                                                                                          »
                                                                                                           o
   MONROE, NY 10950                                                                                        x




       Text & Email Updates                                                                            V


       Proof of Delivery                                                                               V


       Tracking History


       September 28, 2019, 3:54 pm
       No Such Number
       MONROE, NY 10950
       Your item was returned to the sender on September 28, 2019 at 3:54 pm in MONROE, NY 10950 because
       of an incorrect address.



       September 27, 2019, 3:56 pm
       Notice Left (No Authorized Recipient Available)
       MONROE, NY 10950


https://tools. usps.com/go/rackConfirmAction?qtc_tLabels
                              T                          1=9468203699300000693568                               1/3
      Case 2:19-cv-00662-JNP-DBP Document 13-3 Filed 10/07/19 PageID.58 Page 3 of 4
10/2/20 19                                                      USPS.com® - USPS Tracking® Results

        September 27, 2019, 9:45 am
        Out for Delivery
        MONROE, NY 10950



        September 27, 2019, 7.53 am
        Arrived at Post Office
        MONROE, NY 10950



        September 27, 2019, 6:59 am
        Arrived at USPS Facility
        MONROE, NY 10950



        September 27,2019, 6:02 am
        Departed USPS Regional Facility
        WHITE PLAINS NY DISTRIBUTION CENTER



       September 27, 2019, 1:23 am
       Arrived at USPS Regional Destination Facility                                                     T
                                                                                                         CD
                                                                                                         CD
       WHITE PLAINS NY DISTRIBUTION CENTER                                                               o
                                                                                                         G
                                                                                                         Dl
                                                                                                         o
                                                                                                         ~

        September 26, 2019
        In Transit to Next Facility



       September 25, 2019, 8.52 pm
       Arrived at USPS Origin Facility
       84198



       September 25, 2019, 7:37 pm
       Accepted at USPS Origin Facility
       SALT LAKE CITY, UT 84121




       Product Information                                                                           V



                                                                 See Less /A



https://tools. usps.com/go/T rackConfirmAction?qtc_tLabels 1=9468203699300000693568                           2/3
      Case 2:19-cv-00662-JNP-DBP Document 13-3 Filed 10/07/19 PageID.59 Page 4 of 4
10/2/2019                                                       USPS.com® - USPS Tracking® Results

                                   Can't find what you're looking for?
                           Go to our FAQs section to find answers to your tracking questions.



                                                                      FAQs




                                                                                                     TT
                                                                                                     D
                                                                                                     D
                                                                                                     o
                                                                                                     c
                                                                                                     0»
                                                                                                     co
                                                                                                     x




https://tools.usps.com/go/
                         Track Confirm Action?qtc_tLabels 1=9468203699300000693568                        3/3
